NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KEVIN EDWARD YUHAS,                          )
DOC #C11931,                                 )
                                             )
               Appellant,                    )
                                             )
v.                                           )      Case No. 2D17-4761
                                             )
STATE OF FLORIDA,                            )
                                             )
               Appellee.                     )
                                             )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Howard L. Dimming, II, Public Defender,
and Pamela Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Kevin Yuhas,
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

               Affirmed.
VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM JJ., Concur.




                                   -2-